AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                             Eastern District
                                             __________       of North
                                                          District     Carolina
                                                                   of __________


                        Jason Williams                         )
                             Plaintiff                         )
                                v.                             )      Case No.     4:19-cv-00153
                     AT&T Mobility, LLC                        )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          Jason Williams                                                                                               .


Date:          10/24/2019                                                             /s/ Terence S. Reynolds
                                                                                         Attorney’s signature


                                                                                    Terence S. Reynolds, 49848
                                                                                     Printed name and bar number
                                                                                  Shumaker Loop & Kendrick LLP
                                                                                 101 South Tryon Street, Suite 2200
                                                                                  Charlotte, North Carolina 28280

                                                                                               Address

                                                                                     treynolds@shumaker.com
                                                                                            E-mail address

                                                                                          (704) 375-0057
                                                                                          Telephone number

                                                                                          (704) 332-1197
                                                                                             FAX number




                       Case 5:19-cv-00475-BO Document 3 Filed 10/25/19 Page 1 of 1
